Order entered June 25, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00757-CR

                           JOSHUA DAVID CANALES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-24957-M

                                           ORDER
       Appellant was convicted of fraudulent use of identifying information and sentenced to

twenty years’ imprisonment on May 8, 2015. He filed a pro se notice of appeal on June 3, 2015.

The documents before us do not reflect that appellant has either retained or appointed counsel to

represent him on appeal. We have before us appellant’s June 23, 2015 letter inquiring about the

procedure for pursuing the appeal. Accordingly, we ORDER the trial court to make findings

regarding the following.

            The trial court shall first determine whether appellant desires to be represented by
             counsel.

            If the trial court determines that appellant desires to be represented by counsel, the
              trial court shall determine whether appellant is indigent and entitled to court-
              appointed counsel. If the trial court finds appellant is indigent, we ORDER the
              trial court to appoint counsel to represent appellant on appeal.
             If the trial court finds appellant is not indigent, the trial court shall determine
               whether appellant has retained counsel and, if so, include the name, State Bar
               number, and contact information for retained counsel.

              If the trial court determines that appellant does not wish to be represented by
               counsel, the trial court shall advise appellant of the dangers and disadvantages of
               self-representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
               1987). The trial court shall further advise appellant that he does not have the right
               to hybrid representation.

              If the trial court determines appellant’s waiver of counsel is knowing and
               voluntary, it shall provide appellant with a statement in substantially the form
               provided in article 1.051(g) of the Texas Code of Criminal Procedure. See TEX.
               CODE CRIM. PROC. ANN. art. 1.051(g).

       We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant’s waiver of counsel is

knowing and voluntary, the supplemental record shall contain appellant’s signed, written waiver

in substantially the form provided by article 1.051(g).

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.

                                                     /s/     ADA BROWN
                                                             JUSTICE